Citation Nr: 0003563	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  93-11 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a duodenal ulcer.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's wife


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from December 1952 to December 
1954.  In February 1955, the Kansas City, Missouri, Regional 
Office denied service connection for a duodenal ulcer.  In 
March 1955, the veteran was informed in writing of the 
adverse decision and his appellate rights.  The veteran did 
not submit a notice of disagreement.  

In September 1989, the St. Louis, Missouri, Regional Office 
(RO) denied service connection for a duodenal ulcer.  In June 
1990, the Board of Veterans' Appeals (Board) denied service 
connection for a duodenal ulcer.  The veteran and his 
accredited representative were provided with copies of the 
Board's decision.  

This matter came before the Board on appeal from a March 1992 
RO decision of the RO which determined that new and material 
had not been submitted to reopen the veteran's claim of 
entitlement to service connection for a duodenal ulcer.  In 
July 1992, the RO determined that the February 1955 rating 
decision was not clearly and unmistakably erroneous in 
denying service connection for a duodenal ulcer.  In 
September 1992, the veteran was afforded a hearing before a 
Department of Veterans Affairs (VA) hearing officer.  In 
March 1995, the Board remanded the veteran's claims to the RO 
for additional action.  

In June 1996, the Board determined that the veteran had not 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for a duodenal ulcer and 
the issue of whether the Kansas City, Missouri, Regional 
Office committed clear and unmistakable error in its February 
1955 rating decision denying service connection for a 
duodenal ulcer did not exist as a matter of law.  The veteran 
subsequently appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In [citation redacted], the Court affirmed that the 
Board's determination as to the issue of clear and 
unmistakable error in the February 1955 rating decision; 
vacated that portion of the Board's decision which determined 
that new and material evidence had not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a duodenal ulcer; and remanded that issue to 
the Board for proceedings consistent with its decision.  The 
veteran has been represented throughout this appeal by the 
Disabled American Veterans.  


FINDINGS OF FACT

1.  In June 1990, the Board denied service connection for a 
duodenal ulcer.  The veteran and his accredited 
representative were provided with copies of the decision. 

2.  The documentation submitted since the June 1990 Board 
decision is relevant and probative of the issue at hand.  


CONCLUSION OF LAW

The June 1990 Board decision denying service connection for a 
duodenal ulcer is final.  New and material evidence 
sufficient to reopen the veteran's claim of entitlement to 
service connection for a duodenal ulcer has been presented.  
38 U.S.C.A. §§ 5107, 5108, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.156, 20.1105 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a veteran requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  An 
adverse determination as to either question is appealable.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.1105 (1999).  

In reviewing an application to reopen a veteran's claim of 
entitlement to service connection, the Court has held that:

[T]he Secretary must first determine 
whether the veteran has presented new and 
material evidence under 38 C.F.R. 
§ 3.156(a)(1998) in order to have a 
finally denied claim reopened under 38 
U.S.C. § 5108.  Second, if new and 
material evidence has been presented, 
immediately upon reopening the claim the 
Secretary must determine whether, based 
upon all the evidence of record in 
support of the claim, presuming its 
credibility, see Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995), the claim as 
reopened (and as distinguished from the 
original claim) is well grounded pursuant 
to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, the Secretary may 
then proceed to evaluate the merits of 
the claim but only after ensuring that 
his duty to assist under 38 U.S.C. 
§ 5107(a) has been fulfilled.  

Winters v. West, 12 Vet. App. 203, 206 (1999), citing Elkins 
v. West, 12 Vet. App. 209 (1999).  


I.  Prior Board Decision

In June 1990, the Board denied service connection for a 
duodenal ulcer upon its determination that the claimed 
disorder preexisted service entrance and had not been 
aggravated by active service.  The veteran and his accredited 
representative were provided with copies of the decision.  

The evidence considered by the Board in reaching its June 
1990 decision may be briefly summarized.  A December 17, 1952 
Army radiological study indicates that the veteran was found 
to exhibit a cloverleaf deformity in the duodenal bulb with 
questionable evidence of an active ulcer.  A disposition slip 
reflected hospital admission for a condition that was "LOD-
no EPTS."  A January 1953 Army treatment entry conveys that 
the veteran reported experiencing episodic vomiting and 
abdominal pain during "all of his life."  A January 1953 
upper gastrointestinal study revealed no abnormalities.  The 
report of the veteran's November 1954 physical examination 
for service separation relates that no abdominal or visceral 
abnormalities were identified.  Clinical documentation from 
Prime Health and Michael S. Fedotin, M.D., shows that the 
veteran received treatment for ulcer disease starting in 
approximately 1980.  


II.  New and Material Evidence 

Title 38 of the Code of Federal Regulations (1999) states, in 
pertinent part, that:

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(1999).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the June 1990 Board decision 
denying service connection for a duodenal ulcer consists of 
Office of the Surgeon General, Department of the Army (SGO) 
records, service personnel records, VA clinical 
documentation, the transcript of the September 1992 hearing 
before a VA hearing officer; and written statements from [redacted] 
[redacted], the veteran's wife, the veteran's daughter, and the 
veteran.  

In its April 1999 decision, the Court commented that the 
veteran and his wife's testimony and statements on appeal and 
a statement from the veteran's neighbor convey that the 
veteran did not have an ulcer disorder prior to service 
entrance; he exhibited progressive ulcer symptomatology 
during his period of active service; and he suffered from 
continuous ulcer symptomatology since service separation.  
The Court concluded that the veteran had submitted new 
evidence in support of his claim and such evidence, if not 
new and material, "undoubtedly 'contribute[d] to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability.'"  [citation redacted].  In 
light of the Court's opinion, the Board finds that this 
additional evidence is new and material as to the issue of 
the veteran's entitlement to service connection for a 
duodenal ulcer and is therefore sufficient to reopen his 
claim.  


ORDER

The veteran application to reopen his claim of entitlement to 
service connection for a duodenal ulcer is granted.  


REMAND

In his December 1999 Informal Brief of Appellant, the 
national accredited representative advanced that the veteran 
received significant gastrointestinal treatment at the Fort 
Riley, Kansas, Army Hospital during active service.  Clinical 
documentation from the identified facility has not been 
requested.  In addressing a similar factual scenario, the 
Court has held that when the veteran identifies clinical 
treatment associated with specific military facilities, the 
VA has a duty to either undertake an exhaustive record search 
or explain why such action is not justified.  Dixon v. 
Derwinski, 3 Vet. App. 261, 264 (1992).  

Additionally, the national accredited representative advanced 
in his December 1999 Informal Brief of Appellant that the 
veteran reported in his January 1955 Veteran's Application 
for Compensation or Pension (VA Form 8-526) that he had been 
treated for stomach trouble by a Dr. Walker at Clinton 
General Hospital "from June 1952 to December 1954 (A period 
encompassed by the veteran's military service.)."  The Board 
observes that the veteran actually indicated that he had been 
treated by Dr. Walker prior to service entrance between June 
1952 and December 1952.  The Court has held that the VA 
should obtain all relevant VA and private treatment records 
which could potentially be helpful in resolving the veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  
Accordingly, this case is REMANDED for the following action:

1.  The RO should request that a search 
be made of the records of the Fort Riley, 
Kansas, Army Hospital for any 
documentation pertaining to treatment of 
the veteran.  All material produced by 
the requested search should be 
incorporated into the record.  

2.  Upon receipt of the appropriate 
releases, the RO should contact Dr. 
Walker and Clinton General Hospital and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the record.  

3.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes which is 
sufficiently broad enough to accurately 
determine the current nature and severity 
of his chronic gastrointestinal disorder.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
express an opinion as to the etiology of 
all identified gastrointestinal 
disabilities and their relationship, if 
any, to the veteran's inservice 
gastrointestinal symptomatology.  1. The 
physician should expressly state whether 
the veteran has duodenal ulcer disease.  
2. The examiner should determine whether 
the veteran did, in fact, have a duodenal 
ulcer during service.  3. The examiner 
should determine whether a duodenal ulcer 
clearly and unmistakably preexisted 
service.  4. If a duodenal ulcer 
preexisted service, were the inservice 
manifestations indicative of natural 
progress of the disease.  5. In the 
examiner's opinion, is a layman capable 
of distinguishing manifestations due to a 
duodenal ulcer from gastritis, a hiatal 
hernia, inflammation of the gastric 
mucosa or anxiety reaction.  The claims 
file, including a copy of this REMAND, 
MUST be made available to the examiner 
prior to the examination.  

4.  In representing the VA before the 
Court, the General Counsel of the VA has 
noted that the RO has duties.  Pursuant 
to 38 C.F.R. § 3.655 (1999), when the 
veteran without good cause fails to 
report for examination, his reopened 
claim for service connection will be 
denied.  However, the Secretary of the VA 
must show a lack of good cause for 
failing to report.  Further, the VA has a 
duty to fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  The RO must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
serves as notice of the regulations.

5.  The RO should prepare a rating 
decision that addresses every identified 
diagnosis of the digestive tract.

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn from it regarding the final 
disposition of the veteran's claim.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

